DETAILED ACTION
This is a first action on the merits.  Claims 11-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements filed 4/8/2020 and 4/28/2020 have been received and considered.

Specification
The disclosure is objected to because it does not appear to provide support for the subject matter recited in claim 19.  Claim 19 recites that when the first alternative automatic drive position (i) is left, a standstill management function for preventing unintended rolling away is activated.  First, it is unclear what constitutes the first alternative drive position being “left”; it is unclear if the limitation is intended to mean that the first alternative drive position is maintained or unchanged by the driver.  If the limitation is intended to mean that the position i remains unchanged by the driver, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, lines 6-7, and claim 20, line 5, the phrase “a comparatively high…recuperation level” renders the claims indefinite because the term "high" is a relative term.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the claims do not distinguish to which element the high recuperation level is compared.

Regarding claim 18, line 4, the phrase “the highest recuperation level that can be defined” renders the claim indefinite because it is unclear if it is the same as the comparatively high recuperation level or the at least one fixed recuperation level or coasting operation previously recited (claim 11).
Regarding claim 19, line 2, the phrase “when the first alternative automatic drive position is left” renders the claim indefinite because it is unclear what constitutes the first alternative drive position being “left”.  It is unclear if the limitation is intended to mean that the first alternative drive position is maintained or unchanged by the driver.  Further, the specification does not appear to provide support for this claim limitation.
Claims 12-19 are also rejected as being dependent upon a rejected base claim.
	
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11 and 20, as best understood, the prior art does not disclose or render obvious when a first alternative automatic drive position is selected, a not freely selectable recuperation level is predefinable and crawling is deactivated; and when a second alternative automatic drive position is selected, at least one fixed recuperation level or coasting operation is predefinable and crawling is activated.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon et al., U.S. Patent 11,084,498 – discloses custom regenerative modes selected by the driver.
Inoue et al., U.S. Patent Application Publication 2019/0106103 – discloses that it is known to use creep in a one-pedal system.
Ochocinski et al., U.S. Patent 9,944,200 – discloses different creep options controlled by a driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin D Bishop/Primary Examiner, Art Unit 3619